Appeal from an order of Supreme Court, Oneida County (Parker, J.), entered January 4, 2002, which granted the motion of defendant Unique Design & Development, Inc. for summary judgment on its claim for indemnification against third-party defendant.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Lawton, JJ.